In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                   No. 07-14-00341-CV


                              IN RE SCOTT ALAN ODAM

                                   Original Proceeding

                                   October 10, 2014

                            MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Appearing pro se, relator Scott Alan Odam electronically submitted a petition for

writ of habeas corpus. He did not also tender the filing fee or an affidavit of indigence.

See TEX. R. APP. P. 5 (requiring payment of fees); 20.1(a),(b) (establishing indigence

and form of affidavit).


       In a September 16, 2014 letter to relator, we directed him to either pay the filing

fee or establish indigence according to appellate rule 20.1 within fourteen days. Failure

to comply with this order, we told relator, would result in dismissal of the proceeding

without further notice.
       More than the fourteen days have passed and relator has not complied with our

order. Accordingly, relator’s petition for writ of habeas corpus is dismissed. TEX. R.

APP. P. 42.3(c).




                                              James T. Campbell
                                                  Justice




                                          2